Title: From Benjamin Franklin to James Bowdoin, 24 March 1776
From: Franklin, Benjamin
To: Bowdoin, James


My dear Friend,
Philada. Mar. 24. 1776.
Inclos’d is an Answer to the Request from the Inhabitants of Dartmouth. I have comply’d with it upon your Recommendation, and ordered a Post accordingly.
I have put into Mr. Adams’s Hands directed for you, the new Edition of Vattel. When you have perus’d it, please to place it in your College Library.
I am just setting out for Canada, and have only time to add my best Wishes of Health and Happiness to you and all yours. Permit me to say my Love to Mrs. Bowdoin, and believe me ever, with sincere and great Esteem, Yours most affectionately
B Franklin
James Bowdoin Esqr
 
Addressed: To / The honourable / James Bowdoin, Esqr / Middleborough / Massachusetts Bay / B Free Franklin.
Endorsed: Dr. Benja. Franklin’s Letter Phila. March 24. 1776. abt a Post & Vattel.